Exihibit Lexmark reports first quarter results · Lexmark reports first-quarter revenue of $1.18 billion · Company reports 12.5 percent year-to-year growth in GAAP EPS · Lexmark generates cash from operations of $178 million in the quarter LEXINGTON, Ky.,April 22, 2008 – Lexmark International, Inc. (NYSE: LXK) today announced financial results for the first quarter of 2008. First-quarter revenue was $1.18 billion, down 7 percent compared to revenue of $1.26 billion last year. First-quarter GAAP earnings per share were $1.07. Earnings per share for the first quarter of 2008 would have been $1.16 excluding $0.09 per share for restructuring-related activities. First-quarter 2007 GAAP earnings per share were $0.95. Earnings per share for the first quarter of 2007 would have been $0.96 excluding $0.01 per share for restructuring-related activities.
